Citation Nr: 1735111	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  07-16 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder. 

2.  Entitlement to service connection for a bilateral hip disorder. 

3.  Entitlement to service connection for a bilateral foot disorder. 

4.  Entitlement to service connection for a bilateral elbow disorder. 

5.  Entitlement to service connection for a bilateral hand/wrist disorder. 

6.  Entitlement to service connection for a bilateral shoulder disorder. 

7.  Entitlement to service connection for dizziness. 

8.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

9.  Entitlement to service connection for a skin disorder. 

10.  Entitlement to a disability evaluation in excess of 10 percent prior to January 12, 2015, and in excess of 30 percent from March 1, 2016 for a right knee disability.  

11.  Entitlement to a disability evaluation in excess of 10 percent prior to April 19, 2010, and in excess of 30 percent from April 20, 2010 to July 16, 2015, and from November 1, 2015 for left knee disability.  

12.  Entitlement to a disability evaluation in excess of 10 percent prior to November 25, 2013, and in excess of 20 percent thereafter for a right ankle disability.  

13.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1970 to March 1972. 

These matters come before the Board of Veterans Appeal (Board) from rating decisions by the Department of Veterans Affairs, Regional Office, located in Waco, Texas (RO).  

In a November 2006 rating decision, the RO denied the claims for increased rating for right and left knee disabilities, and in a January 2008 rating decision, the RO denied the claims for entitlement to service connection for PTSD and bilateral elbows and declined to reopen previously denied claims for bilateral hands, and bilateral shoulders disorders.  In a January 2010 rating decision, the RO denied the claim for increased rating for right ankle disability, denied claim for service connection for bilateral hips, and declined to reopen previously denied claims for back and skin disorders.  In a July 2010 rating decision, the RO denied the claims for service connection for feet, dizziness, bilateral wrists, and depression, and denied a claim for entitlement to TDIU. The Veteran appealed the denial of his claims.  

In March 2014, the Veteran testified before the undersigned during a Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder. 

In pertinent part in June 2014, the Board reopened the previously denied claims for back, bilateral shoulder, bilateral hands, and skin disorders, and remanded the underlying claims along with the issues on appeal to the RO (via the Appeals Management Center (AMC)) for additional development.  In January 2016, the Board again remanded the matters on appeal for additional development. 

By way of a July 2013 rating decision, the RO increased the assigned rating for left knee disability to 30 percent disabling, effective from April 19, 2010.  In an April 2015 rating decision, the RO increased the assigned rating for right ankle disability to 20 percent, effective from November 25, 2013, and awarded a temporary total evaluation for convalescence from January 12, 2015 to February 28, 2016, and thereafter, assigned a 30 percent rating for right knee disability.  In an October 2015 rating decision, the RO awarded a temporary total evaluation for convalescence from July 17, 2015 to October 31, 2015 for left knee disability.  As these awards do not reflect grants of full benefits sought, these increased rating claims remain on appeal. 

The issues of entitlement to service connection for a psychiatric disorder and skin disorder, entitlement to increased ratings for bilateral knee and right ankle disabilities, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current lumbar spine disorder, to include degenerative arthritis, did not manifest until decades after his active period of service; and the preponderance of the evidence is against a finding that it is otherwise related to his active period of service or secondary to his service-connected disabilities.

2.  The Veteran's current bilateral hip disorder, to include degenerative arthritis, did not manifest until decades after his active period of service; and the preponderance of the evidence is against a finding that it is otherwise related to his active period of service or secondary to his service-connected disabilities.

3.  The Veteran's current bilateral feet disorder, to include degenerative arthritis, did not manifest until decades after his active period of service; and the preponderance of the evidence is against a finding that it is otherwise related to his active period of service or secondary to his service-connected disabilities.


4.  The Veteran's current bilateral elbow disorder, to include degenerative arthritis, did not manifest until decades after his active period of service; and the preponderance of the evidence is against a finding that it is otherwise related to his active period of service or secondary to his service-connected disabilities.

5.  The Veteran's current bilateral shoulders disorder, to include degenerative arthritis, did not manifest until decades after his active period of service; and the preponderance of the evidence is against a finding that it is otherwise related to his active period of service or secondary to his service-connected disabilities.

6.  The weight of the competent evidence does not show that the Veteran has a current disability involving his hands and wrists. 

7.  The weight of the competent evidence does not show a current disability manifested by dizziness.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for lumbar spine disorder, to include as secondary to service-connected disabilities, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2016).

2.  The criteria for entitlement to service connection for bilateral feet disorder, to include as secondary to service-connected disabilities, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2016).

3.  The criteria for entitlement to service connection for bilateral hips disorder, to include as secondary to service-connected disabilities, have not been met. 38 U.S.C.A. §§ 1110, 1131, 1153, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2016).

4.  The criteria for entitlement to service connection for bilateral shoulders disorder, to include as secondary to service-connected disabilities, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2016).

5.  The criteria for entitlement to service connection for bilateral elbows disorder, to include as secondary to service-connected disabilities, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2016).

6.  The criteria for entitlement to service connection for bilateral hands and wrist disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).

7.  The criteria for entitlement to service connection for dizziness have not been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

VA sent letters to the Veteran in July 2007, June 2009, September 2009, March 2010, July 2010, and January 2012 that addressed the notice elements concerning his claims for service connection on both direct and secondary bases.  The letter informed the Veteran of what evidence is required to substantiate the claim, and apprised the Veteran as to him and VA's respective duties for obtaining evidence. His claims were most recently re-adjudicated in the March 2017 supplemental statement of the case (SSOC). 

The Board finds that all notices required by implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional notice letters.

VA has also satisfied its duty to assist the Veteran in the development of the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA has obtained the Veteran's service records, post-service VA treatment records, and identified private treatment records as well as his lay statements and testimony. 

In addition, VA provided the Veteran with examinations in November 2009 and January 2015 in conjunction with his claimed disorders.  The 2015 VA examiner provided medical conclusions addressing whether the Veteran's claimed conditions were the result of his service, to include as secondary to his service-connected disabilities.  The VA examiner addressed whether the Veteran's claimed disorders were proximately caused or aggravated by his service-connected disabilities.  A supplemental VA medical opinion report was obtained in March 2017 that specifically considered whether the Veteran's claimed conditions were related to his in-service fall.  The examinations and medical opinion report are fully adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The record shows that the Veteran's VA treatment records and identified private treatment records have been obtained and associated with the claims folder, and adequate VA medical opinions were obtained in conjunction with the Veteran's claims.  The Veteran was sent an October 2014 letter for his assistance in obtain records from work-related injury as United States Postal Service employee.  The Veteran did not respond.  A review of the records reflects that his medical records from his Worker's Compensation claim have been associated with the claims folder.  A review of the record reflects substantial compliance with the Board's 2014 and 2016 remand directives, and no further action is required.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance.)

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016). 

Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disorder was related to period of service.  38 C.F.R. § 3.303 (d).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303 (a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection may be granted on a presumptive basis for certain chronic diseases, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303 (b).

In addition, a disability that is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310 (2016). When service connection is thus established for a secondary condition, the secondary condition shall be considered part of the original condition.  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id. 

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104 (a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a).

Back, Hips, Shoulders, Elbows, and Feet

The Veteran seeks entitlement to service connection for lumbar spine, hips, shoulders, elbows, and feet disorders.  The Veteran believes that his current diagnosed disorders are related to his service.  He reports that he suffered injuries to his back, hips, shoulders, elbows, and feet when he fell from an obstacle course during boot camp.  In the alternative, the Veteran asserts that his current diagnosed disorders are proximately caused or aggravated by his service-connected bilateral knee and ankle spine disabilities. 

The Veteran's service treatment records show that he reported a history of lumbar strain, but he received normal evaluations for his spine, upper extremities, lower extremities, and feet at the time of his enlistment examination in February 1970.  Subsequent service treatment records are absent of any complaint, treatment, or diagnosis of chronic back, shoulder, hips, elbows, hands, and feet problems.  These records do confirm that he suffered injury to his left knee when he fell from an obstacle course during boot camp.  The Veteran's March 1972 examination prior to separation does not show any problems involving his spine, upper extremities, lower extremities, or feet.  An associated report of medical history is not available. 

Post-service medical records include a March 1980 VA orthopedic examination report that shows the Veteran complained of low back pain following spinal anesthesia for arthroscopy of the knee in December 1979.  Although he complained of stiffness in his back, clinical evaluation was normal and the x-ray films of the lumbar spine were negative for abnormalities.  The VA examiner concluded that the Veteran had a history of low back pain following spinal anesthesia, but there were no residuals observed on clinical evaluation. 

In a February 1989 statement, the Veteran reported pain in his shoulders, back, and hands.  A July 1989 private treatment record shows that the Veteran reported intermittent shoulder and back pain, which had an onset during service when he fell off an obstacle course and hit his right knee.  Clinical examination revealed full range of motion in all joints, and x-ray film of the lumbar spine was normal.  It was suspected that the Veteran had mild fibromyalgia of the back and shoulders area.

The report of an August 1997 VA spine examination shows that the Veteran had decreased range of motion and tenderness in the lumbar spine.  He was assessed with likely early degenerative disc disease of the lumbar spine that was secondary to body habitus and his work.  August 1997 VA x-rays of the hips and spine were within normal limits.  The report of a January 2002 private MRI of the lumbar spine also revealed no abnormalities.  

Private treatment records dated in 2007 show complaints of back, hand, elbow, and feet problems.  A May 2007 treatment record notes that the Veteran complained of intermittent swelling of right hand since he injured his hand in 1970.   A July 2007 treatment record shows the Veteran presented with complaints of numbness in hands and feet in the morning.  There was evidence of decreased sensation right hand fingers and positive Tinel's association bilaterally, but an otherwise normal examination of the Veteran's hands, wrists, and forearms.  He was assessed with cubital tunnel syndrome, bilaterally, and cervical radicular syndrome.   A July 2007 private MRI report shows findings of degenerative joint disease at sacroiliac joint.  

The Veteran was afforded with a VA joints examination in November 2009 in conjunction with his back and hips claims.  The Veteran reported a history of low back pain for a long time, but with an onset after his period of service.  He stated that he first received treatment for his low back pain in 2007.  He reported a history of bilateral hip pain since 2007.  The VA examiner noted that the Veteran described his pain as located in the posterior pelvis and in the hip joints.  The VA examiner found that the Veteran's bilateral hip complaints were attributed to degenerative arthritis of the sacroiliac joint and were not associated with a hip joint disorder.  

An October 2009 VA treatment record shows that the Veteran presented with complaints of bilateral shoulder pain.  X-ray films of the shoulders revealed findings of mild degenerative joint disease of the acromioclavicular joint, bilaterally.  An October 2009 VA Agent Orange Registry evaluation shows that the Veteran reported a history in-service injury to his shoulders from a fall during boot camp.

April 2011 private treatment records show the Veteran complained of pain and numbness in his feet.  X-ray films revealed findings of osteoarthritis and flat feet.  A January 2012 private physical therapy evaluation shows that the Veteran reported a history of in-service injury from a fall in boot camp, but he reported the onset of 2010 for his current bilateral foot problems manifested by numbness, swelling, and pain.  The available medical records show that the Veteran's knees, ankles, and feet were evaluated in 2012 and 2013 conjunction with his claim for worker's compensation due to work-related injuries from overuse. 

In January 2015, the Veteran underwent VA examinations in conjunction with his claims on appeal.  These examination reports showed that the VA examiner reviewed the claims folder, and noted that the Veteran's service treatment records were silent for complaints and treatment for any back, hip, shoulder, elbow, and feet problems.  The service treatment records showed that Veteran reported he sustained injury during boot camp when he was climbing an obstacle course and fell.  He was only evaluated for knee injuries at that time.  The Veteran did not report that he had received treatment for any back, hip, shoulder, elbow, or foot problem during his period of service.  The VA examiner also noted that the Veteran reported that his post-service occupation was an auto body mechanic for United States Post Office.  

The VA spine examination report shows that the Veteran has a diagnosis of degenerative arthritis of the lumbar spine.  The Veteran reported that he was not treated for low back pain until after his separation from service.   The VA examiner noted that a review of the Veteran's service treatment records show that he reported a history lumbar strain at the time of his enlistment, but subsequent service treatment records did not show any complaints or treatment for back problems.  A January 1971 service treatment record does confirm that the Veteran sustained injuries from a fall, but he did not complain of any back problems.  Although post-service medical records continue to show reports of injuries from a fall in boot camp, the medical record does not show a chronic lumbar spine disorder until 1989.  

The VA hips examination report shows that the Veteran has a current diagnosis of osteoarthritis in both hips.  The Veteran reported the onset of his hip pain was around three years ago, and the pain was bilateral and equal in intensity.  The VA examiner noted that a review of the claims folder showed that the service treatment record did not have any complaints of hip problems and the post-service medical records show that the Veteran had degenerative joint disease on x-ray in 2007, but there was no complaint of hip pain until 2011.  

The VA shoulders examination report shows that the Veteran has a current diagnosis of osteoarthritis in both shoulders.  The VA examiner noted that review of the claims folder showed that the service treatment record were silent for any complaints of shoulder problems and the post-service medical records show that the Veteran first complained of shoulder problems in 1989, and but there was no x-ray evidence of  degenerative joint disease until 2009. 

The VA elbow examination report shows that the Veteran has a current diagnosis of osteoarthritis in both elbows.  The Veteran complained of numbness and pain in his elbows which had been occurring for approximately two years.  The VA examiner noted that review of the claims folder showed that the service treatment record were silent for any complaints of elbow problems.  The x-ray during the current VA examination report was first medical evidence of degenerative arthritis in the elbows. 

The VA foot examination report shows that the Veteran has current diagnoses of metatarsalgia, hammertoes, hallux valgus, and osteoarthritis in both feet.  The Veteran reported that when he fell during boot camp, he landed on his feet and then fell to his knees.  He denied receiving treatment for foot problems during his period of service.   He complained of bilateral foot numbness with heel soreness and associated swelling of both feet that was chronic in nature.  The VA examiner noted that review of the claims folder showed that the service treatment record were silent for any complaints of foot problems.  The post-service medical records show that the Veteran complained of foot callouses in March 2000, but he was not assessed with his current foot problems until later. 

Based on a review of the claims folder, the 2015 VA examiner concluded that it was less likely than not that the Veteran's current lumbar spine, hips, shoulders, elbows, feet disorders have onset during his period of service or manifested within one year after his separation from service, and it was less likely that his current lumbar spine hips, shoulders, elbows, feet disorders were otherwise related to his period of service.  The VA examiner noted that the Veteran's current diagnosed disorders had onsets more than a decade after his separation from service.   The VA examiner found that it was more likely that his current lumbar spine, hips, shoulder, elbows, feet disorders were related to the normal age progression of the degenerative arthritis.  Also, given the physical demands of his was as an auto body mechanic, his lumbar spine disorder was likely related to his post-service occupation.  

The 2015 VA examiner further concluded that it was less likely than not that the Veteran's current lumbar spine hips, shoulders, elbows, feet disorders were proximately caused or aggravated by his service-connected disabilities or his psychiatric disorder.  In support of this medical conclusion, the VA examiner noted that the medical literature did not support that degenerative arthritis in the spine, shoulder, elbow, hips, and foot are etiological due to the Veteran's bilateral knee and ankle disabilities.  The medical literature did not support the development of arthritis in one joint as the etiology for development in another joint.  In addition, although the Veteran's service-connected disabilities might have caused some alteration of his gait, other than a Tandelenburg gait, have not been proven to be the etiology to the development of degenerative arthritis of the lumbar spine or osteoarthritis in his other joints.  The VA examiner also concluded that based on review of the medical literature, it was less likely than not that the Veteran's lumbar spine hips, shoulders, elbows, feet disorders  were caused or aggravated by his psychiatric disorder.  Rather, the VA examiner opined that the Veteran's current diagnosed disorders were more likely than not the result of his post-service occupation and his age. 

In March 2017, a VA medical opinion report was obtained that specifically addressed whether the Veteran's claimed lumbar spine, hips, shoulders, elbows, and feet disorders was related to his in-service fall during boot camp.  The VA examiner noted a review of the claims folder, including a January 1971 service treatment record that showed the Veteran reported that he fell during basic training and landed on his left knee, but there was no mention of any back, elbow, shoulder, or feet problems in his service treatment records.  The post-service medical records did not show that the Veteran had chronic low back, bilateral hip, bilateral shoulders, bilateral elbow, and feet disorders until decades after his separation from service.  The VA examiner further noted that the medical records documented that the Veteran was employed in vehicle maintenance for 26 years, which required long hours of standing, pushing, pulling and heavy lifting.  

The 2017 VA examiner concluded that it was less likely than not that the Veteran's current lumbar spine, bilateral shoulder, bilateral elbow, and feet disorders are result of his period of service, to include in-service injury from fall during boot camp.  In support of this medical conclusion, The VA examiner stated that this medical conclusion was support by the lack of complaints of any back, shoulder, elbow, or foot injury at the time of the fall during basic training, or at any other time during his period of service as well as the Veteran's silence on any such complaints at his separation examination.   The VA examiner further stated that in the event that the Veteran did sustain such injury, it was an acute injury that resolved and did not require medical treatment.  Rather, the VA examiner found that given the Veteran's long history of hard physical labor as well as his age, it is more likely that his current back, shoulders, and feet complaints are result of the physical nature of his job and the natural age progression.   

With respect to the diagnosed cubital tunnel syndrome in the bilateral elbows shown in the medical records, the 2017 VA examiner noted that this diagnosis was made well after the Veteran's separation from service and he did not report any such problems during his period of service.  The VA examiner further noted that cubital tunnel is an ulnar nerve neuropathy that occurs most commonly in the elbow and the etiology is undetermined, but with smoking being a risk factor noted in a review of the medical literature.   The VA examiner concluded that since the Veteran did not report an elbow injury at the time of his fall or at any point during his period of service, and his first complaints of cubital tunnel were well after his period of service, the Veteran's in-service fall was unlikely the cause of his current cubital tunnel and degenerative arthritis in his elbows. 

The Veteran seeks entitlement to service connection for his claimed lumbar spine, bilateral hip, bilateral shoulder, bilateral elbow, and feet disorders.  Again, in order to support an award of service connection, there must be evidence of a current disability that is etiologically related to the Veteran's period of service.  

The medical evidence of record establishes that the Veteran has current disabilities involving his lumbar spine, hips, shoulders, elbows, and feet, to include degenerative arthritis.  See VA and private treatment records, as well as the VA examination reports dated in January 2015. 

The competent medical evidence of record demonstrates that his current lumbar spine, hips, shoulders, elbows, and feet disorders first manifested more than a decade after his separation from his period of service; and the preponderance of the competent evidence is against a finding that it is otherwise directly related to his period of service.  See 38 C.F.R. §§ 3.303, 3.307, and 3.309.

In the instant case, there is no evidence to suggest that the degenerative changes noted in the Veteran's lumbar spine, hips, shoulders, elbows, and feet manifested to such a degree within one year of his separation from service.  In fact, the post-service medical evidence does not document such changes in the lumbar spine until 1997, in the hips until 2007, in the shoulders until 2009, in the feet until 2011, and in the elbows until 2015.  Here, the medical evidence of record does not show that the Veteran's current lumbar spine, hips, shoulders, elbows, and feet disorders, to include degenerative arthritis, first manifested in service, at separation, or until decades after his discharge from active service.  Service connection based on a presumptive basis for chronic diseases (arthritis) which manifest to a compensable degree within one year of separation from service has not been shown.  In addition, the criteria for the establishment of service connection based upon the incurrence of an in-service disease have not been satisfied.   See 38 C.F.R. §§ 3.303, 3.307, 3.309.  

With respect to in-service injury, the Board cannot ignore the Veteran's assertions that the same fall injury that resulted in bilateral knee disability also caused his current lumbar spine, hips, shoulders, elbows, and feet problems.  As such, the Board will discuss whether the competent evidence of record demonstrates element (3), nexus or relationship, between the current diagnosed disorders and the Veteran's period of service.

Here, there is no favorable medical nexus opinion of record that supports such a medical link between any of the Veteran's claimed disorders and his period of service, to include in-service fall.  Rather, the 2015 and 2017 VA examiners provided medical conclusions that heavily weigh against the Veteran's claims on a direct basis.  The VA examiners concluded that it was less likely than not that the Veteran's current lumbar spine, bilateral shoulder, bilateral hip, bilateral elbow, and feet disorders were incurred in or related to an injury during his period of service, to include the fall during boot camp. 

In support of this medical conclusion, both VA examiners noted that a review of the Veteran's service treatment records did not show any treatment or diagnosis of back, hip, shoulder, elbow or feet problems.  The 2017 VA examiner specifically noted that the Veteran did not complain of any back, hip, shoulder, elbow or foot problem at the time of his in-service fall or as a result of such injury at any time during his period of service.  Moreover, the post-service medical evidence did not show the Veteran had chronic disorders involving his lumbar spine, hips, shoulders, elbows, and feet until decades after his period of service.  Instead, the VA examiners found that the Veteran's current diagnosed disorders were a result of the heavy physical labor from his post-service occupation and the natural aging process.  

There is no medical opinion to the contrary to the VA examiners medical opinions. 

As noted in the legal criteria above, under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third service-connection element for certain chronic diseases, including arthritis, is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). However, the Veteran has not asserted that he has experienced symptoms of arthritis in his back, hips, shoulders, elbow or feet continuously since his period of service.  He has only asserted that he believes his current diagnosed disorders are a result of the same fall that caused his current bilateral knee disability.  

Moreover, the Board finds that any lay report of continuity of symptoms are outweighed by the 2015 and 2017 VA examiners' medical opinion that his current lumbar spine, hips, shoulders, elbows and feet disorders are not related to his period of service.  These medical opinions are based on a review of the claims folder, and included consideration of the Veteran's reported medical history. 

The Veteran has not submitted any medical or scientific evidence that shows a positive association between his current disorders and his service.  Based on the foregoing, the Board finds that medical links between the Veteran's current claimed disorders and his service have not been shown.  As such, the Board finds that service connection on a direct basis is not warranted for lumbar spine, bilateral hip, bilateral shoulders, bilateral elbows, and feet disorders.

Turning to the Veteran's alternative assertions - entitlement to service connection on a secondary basis - the remaining question is whether the medical evidence supports, or is at least in equipoise, as to the Veteran's assertion that his current claimed disorders are proximately caused or aggravated by his service-connected bilateral knee and bilateral ankle disabilities.  See 38 C.F.R. § 3.310.  Here, the Board finds that the preponderance of the competent evidence of record weighs against a finding that the Veteran's lumbar spine, bilateral hip, bilateral shoulders, bilateral elbows, and feet disorders are proximately caused or aggravated by his service-connected disabilities. 

The Veteran believes that his current claimed disorders are attributable to his service-connected bilateral knee and bilateral ankle disabilities.  However, the 2015 VA examiner provided a medical opinion weighs heavily against the Veteran's claims on a secondary basis.  The VA examiner concluded that the Veteran's lumbar spine, bilateral hip, bilateral shoulders, bilateral elbows, and feet disorders were not proximately caused or aggravated by his service-connected bilateral knee and bilateral ankle disabilities.  The medical opinion was based on a review of the evidence, including after a review of the claims folder, including the findings from the VA examinations.  In terms of underlying rationale, the VA examiner explained that there was no evidence in the medical literature that supports a secondary relationship between the Veteran's lumbar spine, bilateral hip, bilateral shoulders, bilateral elbows, and feet disorders and his service-connected disabilities.

Further, the 2015 VA examiner stated that based a review of the medical literature, the Veteran's current lumbar spine, bilateral hip, bilateral shoulders, bilateral elbows, and feet disorders were not likely proximately caused or aggravated by his claimed acquired psychiatric disorders (which is addressed in the remand portion below). 

The Board has considered the Veteran's assertions that his claimed disorders are related to his period of service or as secondary to his service-connected disabilities.  However, there is no indication in the record to suggest that the Veteran has specialized training in orthopedic or neurologic medicine so as to be able to provide an etiology between his current claimed disorders and his service or secondary to service-connected disabilities through his observation of her symptomatology alone.  See Barr v. Nicholson, 21 Vet. App. 30 (2007); see Rucker v. Brown, 10 Vet. App. 67, 74(1997).  Notably, the determination of the nature and etiology of bone abnormalities and peripheral neuropathy require diagnostic testing and medical expertise to determine its very nature, which would extend beyond the Veteran's capabilities to assess continuity of symptoms.  Rather, the more probative competent medical opinion of record comes from the VA examiners, who have opined against such medical links. 

In sum, the weight of the evidence is against a finding that the Veteran's lumbar spine, bilateral hip, bilateral shoulders, bilateral elbows, and feet disorders are directly related to service, to include in-service injury from a fall during boot camp.  Furthermore, the Board finds that the VA examiner's medical opinions carry more weight against the claims on secondary basis.  The preponderance of the medical evidence is against a finding that the Veteran's lumbar spine, bilateral hip, bilateral shoulders, bilateral elbows, and feet disorders are etiologically related to the Veteran's period of service, to include as secondary to his service-connected disabilities.  As such, the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The claims must be denied.

Dizziness, Hands and Wrists 

The Veteran seeks entitlement to service connection for a disorder manifested by dizziness as well as bilateral hand/wrist disorders.  He asserts that he has current diagnosed disorders that caused by his period of service, to include from injuries sustained from a fall during boot camp. 

A review of the Veteran's service treatment record do not show complaints or treatment for dizziness, hand or wrist related problems.  The report of his March 1972 examination prior to separation is silent for any such complaints. 

Although the Veteran's post-service treatment records do reflect complaints of numbness and pain in his hands, none of the records reflect diagnosed chronic disorder involving his hands or his wrists. 

The reports of January 2015 VA hand and wrist examinations do not contain current diagnosis associated with the Veteran's complaints of pain and weakness in his wrists and hands.  Clinical evaluation revealed no abnormalities in the hands and wrists, and the x-ray films of the wrists and hands were normal.  The VA examiner noted that the Veteran's service treatment records were silent for complaints, treatment and diagnosis of wrist and hand problems.  The post-service medical records showed that the Veteran complained of hand problems in 2011 and 2012, but there was no specific diagnosis or evaluation provided.  The VA examiner stated that it was beyond the scope of the VA compensation and pension examination to perform complex medical work up to determine the diagnosis for the Veteran's complaints of pain and numbness in his wrists and hands. 

The report of a January 2015VA ear, nose, and throat (ENT) examination does not contain a diagnosed disorder associated with the Veteran's complaints of dizziness.   The Veteran reported that he has a history of dizziness, which was primarily associated with standing, since 1986.  He stated that his problem was not progressive, but he had episodes that occur three to four times a month.  He did not take medication for his problems.  Clinical evaluation revealed no abnormalities and the findings from an electronystagmography (ENG) were normal.   The VA examiner stated that a review of the Veteran's service treatment records and post-service medical records failed to show diagnosis or treatment for dizziness or any vestibular disorder.  The VA examiner concluded that there was no objective or subjective evidence of a vestibular disorder on clinical evaluation. 

In the report of a January 2015 VA psychiatric examination, the VA examiner noted that the Veteran reported that he felt his symptoms of dizziness were associated with his high blood pressure problems.  The current matter being addressed in this decision does not include the Veteran's hypertension as the record shows that his claim for service connection for hypertension has already been denied in unappealed December 2012 and April 2017 rating decisions.

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While the Board recognizes the Veteran's belief in his claims, the most competent medical evidence of record does not show that the Veteran has current bilateral hand and wrist disorder or a disorder manifested by dizziness.  Indeed, the January 2015 VA examination reports shows no objective findings of bilateral hand and wrist disorders or a vestibular disorder account for the complaints of dizziness.  Moreover, the 2015 VA examiners concluded that there was no medical evidence to support a current diagnosed disability in the hands or wrists, or to support a current diagnosed vestibular disorder.  

The Board acknowledges the Veteran's previous assertions of numbness and pain in his hands and wrist; however, the Board notes that symptoms such as pain do not in and of themselves constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  As noted, the January 2015 VA examination was negative for underlying pathology in the hands and wrists.

There has been no diagnosis of bilateral hand and wrist disability or disability due to dizziness during the pendency of this appeal.  The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability, service connection is not warranted.  38 U.S.C.A. § 1110; see also Shedden, 381 F.3d at 1167, and Brammer, 3 Vet. App. At 225.  Here, the record unequivocally shows that the Veteran has not been diagnosed with any disability involving his hands or wrist or any disability manifested by dizziness at any time during the course of the appeal. 

Thus, despite the Veteran's complaints, the evidence does not demonstrate that he has current bilateral hand and wrist disability or disability manifested by dizziness at any time during the course of the appeal.  In the absence of any diagnosed disorders, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328  (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353  (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  Accordingly, the benefits sought on appeal are denied.



ORDER

Entitlement to service connection for a back disorder is denied. 

Entitlement to service connection for a bilateral hip disorder is denied. 

Entitlement to service connection for a bilateral foot disorder is denied.  

Entitlement to service connection for a bilateral elbow disorder is denied.  

Entitlement to service connection for a bilateral shoulder disorder is denied.  

Entitlement to service connection for a bilateral hand/wrist disorder is denied.  

Entitlement to service connection for dizziness is denied.


REMAND

The Veteran seeks entitlement to service connection for a skin disorder and acquired psychiatric disorder, entitlement to increased ratings for bilateral knee and right ankle disabilities, and entitlement to a TDIU.  Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of the claims. 

The Veteran contends that he has a current skin disorder, manifested by a skin rash, that is a result of his period of service.  Although the Veteran was afforded a VA skin examination in January 2015, the VA examiner concluded that there was no evidence of a current skin disorder, to include rash, on clinical evaluation or based on a review of the medical records.  However, the Veteran has submitted private treatment records that show he was treated for skin rash in 2009.  Moreover, the Veteran has testified that his skin problems are intermittent in nature.  As there is evidence of a diagnosed skin disorder during the pendency of the appeal, a VA medical opinion on whether the Veteran's claimed skin rash is related to his period of service is still needed for compliance with the prior 2014 remand directives.  

The Veteran also contends that he has an acquired psychiatric disorder, to include PTSD, as a result of his period of service.  In particular, the Veteran believes he has developed PTSD as a result of his service aboard the USS Whipple, when his ship participated in training activities which resulted in near misses by torpedoes and collision with another ship.  The record contains several VA psychiatric examination reports that show the Veteran's symptomatology does not support the diagnosis of PTSD based on the DSM-IV or DSM-V criteria, primarily, because the Veteran does not have a verified stressor event to support criterion A.  The Board has previously remanded the claim for verification of the Veteran's alleged stressor events by the Joint Services Records and Research Center (JSRRC).  A January 2017 response from JSRRC shows that a review of the 1970 command history for USS Whipple was negative for the incidents described by the Veteran and of the ships deployment to Vietnam. 

The Veteran's service personnel records show he served aboard the USS Whipple from July 1970 to March 1972.   The Veteran received a Vietnam Service Medal with a Bronze Star for his service.  Notably, the Department of Defense (DoD) reports that a Bronze Star Medal is awarded to service members who distinguished himself or herself by heroic or meritorious achievement or service while engaged in an action against an enemy of the United States.  Publicly available sources state that in January 1972, the USS Whipple participated in SEATO training exercises identified as "SeaHawk" with Great Britain, Australia, New Zealand, Thailand, and Philippines.  In addition, in February 1972, the USS Whipple was routed to the Gulf of Tonkin to be Positive Identification and Radar Advisor Zone (PIRAZ) ship for light air activity over North Vietnam.  A remand is needed for further research by JSRRC of the Veteran's alleged stressor events while aboard the USS Whipple for the period from January 1972 to March 1972. 

With respect to his increased rating claims, VA last afforded the Veteran with VA examinations regarding his bilateral knee and right ankle disabilities in August 2015.  Though these VA examination reports provided range of motion testing results, they did not provide results of all required musculoskeletal testing, as provided under Correia v. McDonald, 28 Vet. App. 158  (2016).  Specifically, the examiners did not note whether range of motion testing was performed on active and passive range of motion, the examiner did not note whether such testing was performed on weight-bearing and non-weight bearing.  Thus, the Veteran should be afforded new VA examinations to determine the severity of the bilateral knee and right ankle disabilities.  Correia, 28 Vet. App. at 158.

The Veteran's claim for entitlement to TDIU is intertwined with the remanded claims for increased ratings. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide or identify any updated outstanding non-VA records pertinent to his bilateral knee and bilateral ankle disabilities.  He should be asked to authorize the release of any outstanding pertinent non-VA medical records. 

2.  Obtain any outstanding relevant VA treatment records.

3. Undertake all appropriate actions, to particularly include contact with the JSRRC (and any other appropriate source(s)), to attempt to independently verify the occurrence of the Veteran's alleged stressful experience aboard the USS Whipple (DE/FF-1062) from January 1972 to March 1972.

The JSRRC should be requested to provide any additional information that might corroborate the Veteran's alleged stressors.  At a minimum, unit and organizational histories should be obtained in an effort to verify the claimed stressors.   If such unit histories verify the occurrence of any of the in-service stressful events, the RO should indicate what stressors have been verified.  All records and responses received must be associated with the claims file.

4. Schedule the Veteran for a VA skin examination with the appropriate specialist to determine the nature and etiology of his claimed skin disorder.  All indicated studies should be performed. 

After examination and review of the claims file, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's skin disorder, is of service onset or is otherwise related thereto.  In doing so, the VA examiner should consider the private treatment for skin rash in 2009 as well as the Veteran's reported history of intermittent skin rash. 

A supporting rationale must be provided with all requested opinions.  

5. Schedule the Veteran for VA examination(s) with an appropriate specialist to determine the nature and severity of his left knee, right knee, and right ankle disabilities.  Forward the claims file to the examiner(s) for review of the case. 

The examiner is also asked to address the current nature, severity, and all symptoms of the Veteran's right ankle, left knee, and right knee disabilities.  This should include notations on the extent of limitation in terms of degree of limited range of motion.  The examiner should also set forth the extent of any functional loss present due to weakened movement, excess fatigability, incoordination, or pain on use.  Any additional impairment on use or in connection with any flare-up should be described in terms of the degree of additional range-of-motion loss.  If such is not possible to determine, please explain why this is the case.

The examiner(s) is asked to perform all necessary testing, specifically to include testing for pain on both active and passive motion, on weight bearing and non-weight bearing, and to include joint testing for the opposite joint, as is required under Correia v. McDonald, 28 Vet. App. 158 (2016).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.
The examiner(s) is asked to explain the reasons behind any opinions expressed and conclusions reached.

6. After completing any other development deemed necessary, adjudicate the claim on appeal, and furnish the Veteran and his representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


